Filed 2/8/21 P. v. Grimes CA1/1
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION ONE


 THE PEOPLE,
            Plaintiff and Respondent,
                                                            A158711
 v.
 CARL ANTHONY GRIMES,                                       (San Mateo County
                                                             Super. Ct. No. 18-SF-
            Defendant and Appellant.
                                                             009027


        Appellant Carl Anthony Grimes appeals from the trial court’s order
sentencing him to state prison after finding he had violated the terms of his
probation. Appellant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende), identifying no issues and requesting
that this court review the record and determine whether any arguable issue
exists on appeal. Having done so, we affirm.
                  I. FACTUAL AND PROCEDURAL BACKGROUND
A. The Underlying Conviction And Sentencing
        We take the underlying facts from our prior unpublished decision in the
appeal taken from appellant’s conviction. (People v. Grimes (Oct. 9, 2020,
A156735) [nonpub. opn.] [hereafter Grimes I].)1 The victim, T. Doe,2 had been


        1   On our own motion, we take judicial notice of our opinion in Grimes I.
        2   The victim was referred to by a fictional last name at trial.


                                                        1
in a long-term relationship with appellant and they have three children
together. The relationship was unstable. Arguments about Doe’s alleged
infidelity were a “common occurrence” and appellant threatened Doe on
multiple occasions, including by telling her he would put her “six feet in the
ground.” He sometimes became physically violent. After appellant moved
out of the family home in July 2017, the parties resumed an uneasy
relationship. Six days a week, appellant transported Doe to and from her two
workplaces while monitoring her movements through an online application
that the parties had installed on their cell phones.
      On July 27, 2018, Doe was speaking with a male coworker as she
waited for appellant to pick her up from her first job. Appellant arrived and
accused the coworker of trying to kiss her. Appellant yelled at Doe during
the drive to her second job and made threatening remarks. She felt afraid for
her physical safety. After her shift, she hid under a blanket in the back seat
of a coworker’s car and spent the night at another coworker’s apartment.
That night, appellant left a series of 15 threatening voicemails on her cell
phone, telling her at that she “need[ed] to be put out [of her] fucking misery”
and that he would be waiting for her at her job the next morning. When Doe
arrived at work that morning, appellant approached and grabbed her,
pushing her along the sidewalk. Doe’s coworkers intervened and appellant
released her.
      In February 2019, an amended information was filed charging
appellant with making a criminal threat (Pen. Code,3 § 422, subd. (a); count
1), misdemeanor infliction of domestic corporal injury (§ 273.5, subd. (a);
count 2), and misdemeanor false imprisonment (§ 236; count 3). At trial, a
jury found appellant guilty of all counts.

      3   All further undesignated statutory references are to the Penal Code.


                                        2
      At sentencing in March 2019, the trial court imposed the upper term of
three years on the criminal threat conviction, suspended execution of
sentence, and placed appellant on three years’ supervised probation. The
court instructed appellant that he was to have no contact with Doe and
issued a 10-year protective order. As a condition of probation, the court
ordered appellant to serve six months in county jail, with 93 days of credit for
time served.4 Appellant filed an appeal from the judgment and we affirmed.
(Grimes I, supra, A156735.)
B. The Probation Violation
      In May 2019, appellant’s probation officer filed an “Affidavit of
Probation Violation” alleging that appellant had violated the previously
issued protective order on May 7 and 8, 2019. The officer recommended that
his probation be revoked.
      At the August 2019 contested probation violation hearing, Doe testified
that she had been notified of appellant’s release from jail in April 2019. On
May 7, 2019, she was leaving her apartment complex in South San Francisco
when she noticed appellant standing across the street. He did not attempt to
make contact with her. The following day, Doe and appellant attended a
family court hearing in Redwood City. After the hearing, she drove to her
apartment. About two hours later, she drove to the Tanforan Mall to go
shopping. As she sat in her parked car, she heard appellant’s voice and saw
him approaching. He came within 10 feet of her car door and said, “What is
this all about? I was in jail for ten months because of you without no reason.”
She told him to leave her alone or she would call the police. He responded, “I

      4  The trial court also imposed a consecutive one-year county jail term
for infliction of domestic corporal injury, with 364 days of credit for time
served, and a concurrent six-month county jail term for the conviction for
false imprisonment.


                                       3
know where to find you and you are going to get what’s coming to you,” before
walking away.
      Appellant testified that on May 8, 2019, he had gone to court for a
hearing on Doe’s request for a family law restraining order. Following the
hearing, he took a bus to the Tanforan Mall. After visiting a store adjacent to
the mall, he went to a nearby Starbucks for coffee before taking a bus to his
residence. He denied seeing Doe or having any contact with her at the mall.
      Deputy Probation Officer Theresa Dah testified that she called
appellant on May 14, 2019 to schedule an initial probation appointment for
that afternoon. After their conversation, Officer Dah called Doe to introduce
herself. Doe informed her that appellant had violated the protective order.
When appellant arrived for his appointment, Officer Dah arrested him. He
spontaneously denied having violated the protective order.
      At the conclusion of the hearing, the trial court rejected the probation
violation allegation based on the May 7 incident but found “sufficient
evidence” that appellant had violated the terms of his probation based on the
May 8 incident. The court focused on the fact that appellant’s own testimony
put him in the location where Doe said the violation had occurred. The court
also found Doe’s testimony to be credible, noting she had not embellished her
account of the May 7 incident. The trial court terminated probation, imposed
the previously-suspended three-year term on the criminal threats count, and
determined and awarded a total of 549 presentence custody credits. The
court also imposed a $300 restitution fund fine, along with a $300 parole
revocation fine that was stayed pending successful completion of parole. This
appeal followed.




                                       4
                                II. DISCUSSION
      We appointed counsel to represent appellant in this appeal. After an
examination of the record, counsel filed an opening brief requesting that the
court make an independent review under Wende, supra, 25 Cal.3d 436.
Appellant was advised by his attorney of the opportunity to file a
supplemental brief with this court, but he has not done so.
      We have reviewed the entire record as described above and are
satisfied that appellant’s counsel has fully complied with his responsibilities
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at p. 443; People
v. Kelly (2006) 40 Cal.4th 106, 126.) Substantial evidence supports the trial
court’s August 2019 finding that appellant violated the terms of his probation
(People v. Kurey (2001) 88 Cal.App.4th 840, 848-849). Nor was it an abuse of
discretion to revoke his probation. (People v. Rodriquez (1990) 51 Cal.3d 437,
443.) The abstract of judgment accurately reflects the court’s sentencing
ruling.
                             III. DISPOSITION
      The judgment is affirmed.




                                       5
                  SANCHEZ, J.




We concur.




HUMES, P.J.




BANKE, J.




(A158711)




              6